                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

CRAIG COUTURIER                                                         CIVIL ACTION

VERSUS                                                                  NO. 19-12497

BARD PERIPHERAL VASCULAR,                                               SECTION: “B”(2)
INC. AND C.R. BARD, INC.

                                  ORDER AND REASONS

         IT       IS        ORDERED     that           plaintiff’s        motion       for

reconsideration (Rec.            Doc.   290)      is    granted    solely      in    order

to    reiterate        in    clarification         prior      evidentiary        rulings

in    the     following        non-exhaustive          particulars:

     1. In connection with the duty to warn claim, the sole triable

       matter   remaining,         parties       are   allowed     to    present     trial

       evidence        showing     comparative         data   on     fracture       rates,

       including       tilt,     migration,      and    perforation       or   component

       embolization of the G2, G2X, and Eclipse filers. That evidence

       is relevant along with other evidence about the implanting

       physician, for assessing whether defendant adequately warned

       physicians about the risk of the Eclipse IVC filter, whether

       the implanting physician made himself aware of the risks from

       medical literature, warnings or other reliable sources and

       whether he would have declined use of the filter or suggested

       an available alternative;




                                             1
  2. Similar evidence about the Simon Nitinol and Gunther Tulip

     filters    may   become   admissible    upon       showing    foundational

     support for same in connection with the failure to warn claim;

     IT IS FURTHER ORDERED that plaintiff’s motion to expedite

(Rec.   Doc.   291)   is   dismissed   as   moot   in    view     of   the

above reiterative clarification.

     New Orleans, Louisiana this 9th day of July, 2021



                                   ___________________________________
                                   SENIOR UNITED STATES DISTRICT JUDGE




                                       2
